Appeal by defendant, as limited by her motion, from a sentence of the County Court, Suffolk County, imposed December 7, 1977, upon her conviction of attempted manslaughter in the first degree, upon her plea of guilty, the sentence being an indeterminate term of imprisonment with a maximum of 10 years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to an indeterminate term of imprisonment with a maximum of five years. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Margett, J. P., O’Con-*891nor and Weinstein, JJ., concur; Martuscello, J., dissents and votes to affirm the sentence.